          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


JOSE TURCIOS, D.D.S.                                                         PLAINTIFF



VS.                            NO: 4:17-CV-773-JLH


TABITHA CARTER, individually,
BRANDON EGGERTH, individually,
JARED MCCAULEY, individually,
MICHAEL LUNDY, individually,
ANDREA M. CARTER, individually
DECEMBER SMITH and
SARA MELTON                                                                  DEFENDANTS


           BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGEMENT
                FILED BY DECEMBER SMITH AND SARA MELTON

       The claims against December Smith and Sara Melton must be dismissed by summary

judgment. First, there is no evidence that either of these defendants were acting under color of law

as required by 42 U.S.C. §1983. Second, there is no evidence that either defendant had a “meeting

of the minds” with the actual state actors to deprive Dr. Turcios of any constitutional right. To the

contrary, the lack of such evidence and the admissions by Dr. Turcios that he would only be

speculating, that the allegations of sexual abuse by December Smith (relayed to the police by her

mother Sara Melton) were most likely the product of misperceptions or hallucinations under nitrous

oxide, all belie the allegations of a conspiracy and thus summary judgment should be granted.

       As each set of defendants will have different argument, but all predicated on the fact that

none of them colluded or conspired, nor violated any constitutional right of the Plaintiff, separate


                                            Page 1 of 7
          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 2 of 7



defendants December Smith and Sara Melton adopt those arguments herein by reference.

       Facts

       The facts necessary to an understanding of this motion and of the case in general are

contained in the Statement of Undisputed Facts of these separate defendants, and of the other

defendants who have filed Motions for Summary Judgment in this case and thus need not be

repeated here, for the sake of brevity.

        Summary Judgement, Generally.

       Summary judgment is proper when there is no genuine issue as to any material fact and when

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Holloway v.

Lockhart, 813 F.2d 874, 878 (8th Cir. 1987). A factual dispute is genuine if the evidence could cause

a reasonable jury to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860 (8th Cir.

2008). “The mere existence of a factual dispute is insufficient alone to bar summary judgment;

rather, the dispute must be outcome determinative under prevailing law.” Holloway v. Pigman, 884

F.2d 365, 366 (8th Cir. 1989). However, parties opposing a summary judgment motion may not rest

merely upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir.

1984). The initial burden is on the moving party to demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

The burden then shifts to the nonmoving party to establish that there is a genuine issue to be

determined at trial. Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997). “The evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

  Separate Defendants have demonstrated that there are absences of any genuine issues of material


                                             Page 2 of 7
          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 3 of 7



fact in this case as it pertains to them and thus summary judgment is appropriate.



      December Smith and Sara Melton are not “state actors” and thus cannot be held liable
under §1983


       Plaintiff’s Complaint alleges 1) malicious prosecution in violation of §1983 and a civil

conspiracy. However, there is no evidence that either December Smith or Sara Melton were “acting

under color of law” as they were private individuals at all times hereto. December Smith was a high

school student and Sara Melton was not employed by any governmental entity at the time of the

alleged events. To be liable under §1983, the claimed deprivation of a federally protected right

must result from the exercise of a right or privileges having its source in state authority, and the

party charged must be one appropriately considered as a state actor or acting “under color of law”.

Glasper v. City of Hughes, Arkansas, 269 F. Supp 375 (E.D. Ark. 2017). None of these principles

apply to either December Smith or Sara Melton and there are no disputed facts that would

traditionally characterize them as ‘state actors’.

       December Smith and Sara Melton were not acting “in concert” with any other state
actors and this §1983 does not apply to them under this standard.

       To prove a § 1983 civil conspiracy claim, “the plaintiff must show: that the defendant

conspired with others to deprive him or her of a constitutional right; that at least one of the alleged

co-conspirators engaged in an overt act in furtherance of the conspiracy; and that the overt act

injured the plaintiff.” Askew v. Millerd, 191 F.3d 953, 957 (8th Cir.1999). “[T]he plaintiff is

additionally required to prove a deprivation of a constitutional right or privilege in order to prevail

on a § 1983 civil conspiracy claim.” Id.      As to the deprivation of a constitutional right, these

separate defendants adopt the arguments of separate defendant Andrea Carter that there has been no

                                             Page 3 of 7
          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 4 of 7



such deprivation.

        To state a claim for relief under § 1983, a plaintiff must allege “that the defendant(s) acted

under color of state law.” Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir.2009). Although

private parties acting alone are not subject to § 1983 liability, the Supreme Court has long held that

private citizens who act in concert with state officials may be liable under § 1983. Lugar v.

Edmondson Oil Co., Inc., 457 U.S. 922, 941, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982); Dennis v.

Sparks, 449 U.S. 24, 27–29, 101 S.Ct. 183, 66 L.Ed.2d 185 (1980); *734 Adickes v. S.H. Kress &

Co., 398 U.S. 144, 152, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). In Adickes, the Supreme Court stated,


    Private persons, jointly engaged with state officials in the prohibited action, are acting
    “under color” of law for purposes of the statute. To act “under color” of law does not require
    that the accused be an officer of the State. It is enough that he is a willful participant in joint
    activity with the State or its agents.
Id. (quoting United States v. Price, 383 U.S. 787, 794, 86 S.Ct. 1152, 16 L.Ed.2d 267 (1966)). The

Eighth Circuit has stated that in


    construing that test in terms of the allegations necessary to survive a motion to dismiss, this
    circuit has held that a plaintiff seeking to hold a private party liable under § 1983 must
    allege, at the very least, that there was a mutual understanding, or a meeting of the minds,
    between the private party and the state actor.
Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir.1993). Therefore, Desert Snow Defendants can be

subject to § 1983 liability if Plaintiffs sufficiently allege they were willful participants in the alleged

conspiracy. See DuBose v. Kelly, 187 F.3d 999, 1003 (8th Cir.1999). A civil conspiracy claim

requires the plaintiffs to prove “specific facts” giving rise to an inference of a meeting of the minds

between the defendants to violate the plaintiff's constitutional rights. Murray v. Lene, 595 F.3d 868,

870 (8th Cir.2010). “[Plaintiffs] must at least allege that ‘the defendants had directed themselves

toward an unconstitutional action by virtue of a mutual understanding,’ and provide some facts

                                              Page 4 of 7
          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 5 of 7



‘suggesting such a “meeting of the minds.” ’ ” Id. at 436–37 (quoting White v. Walsh, 649 F.2d 560,

561 (8th Cir.1981)). “[T]he plaintiff need not show that each participant knew the exact limits of the

illegal plan, but the plaintiff must show evidence sufficient to support the conclusion that the

defendants reached an agreement to deprive the plaintiff of constitutionally guaranteed rights.”

White v. McKinley, 519 F.3d 806, 814 (8th Cir.2008) (quotations and alterations omitted).

       The Plaintiff cannot meet these standards in this case. There are no material facts that could

establish any meeting of the mind of these private individuals to conspire with the police defendants

to deprive the Plaintiff of a constitutionally protected right. To the contrary, as the Plaintiff’s

testimony itself shows, he is merely speculating and at best he can claim that either (1) December

Smith was mistaken as to the events of March 4, 2015 (and thus her mother Sara Melton, to whom

she reported the incident) OR that the police defendants coerced them into doing what they

otherwise would not have done.

       Plaintiff’s expert, Dr. Stephen Fogel, an anesthesiologist, will testify that in his expert

opinion the effects of the nitrous oxide given to December Smith on March 4, 2015 caused her to

have an altered perception of reality and that she likely hallucinated events or misperceived

otherwise appropriate events. (Ex 1, Turcios deposition at 142-144) (Ex. 3, Expert Disclosure of

Stephen Fogel) Dr. Turcios also believes that December Smith misperceived events or hallucinated,

and admitted in his deposition on October 17, 2018 (a year into the case) that to say she was

“making up” her allegations would be “speculation” and that he doesn’t have any evidence

December Smith made up the allegations. (Ex 1, Turcios at 144).

        Dr. Turcios also admits that it would be a normal and reasonable reaction for Sara Melton,

the mother of December Smith to rely on her daughters statements when she called the police. He


                                            Page 5 of 7
          Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 6 of 7



further states that if December Smith misperceived events, then Sara Melton would also be acting

on that misperception. He further admits he had no idea of Sara Melton’s mindset when she relayed

the allegations to the police on behalf of her daughter. (Ex. 1 at 145)

       Dr. Turcios believes that at worst, December Smith and Sara Melton were coerced by the

police defendants into making statements and this coercion led them to do something they would

not have otherwise done. (Ex. 1 at 149) He speculates that the police exerted force on Smith and

Melton to force them to say what they didn’t want to say. (Ex. 1 at 115-116. 148, 149)

       Dr. Turcios believes it was the police defendants who wanted to ruin his reputation and has

no evidence to that effect against Smith or Melton. (Ex. 1 at 55,56). Dr. Turcios has no evidence

that Melton had any relationship with any of the police defendants. (Ex. 1 at 107-110)

       Misperceptions and being coerced are not intentional actions, and belie any allegation of

collusion or conspiracy to do anything, much less violate a person’s constitutional rights. Dr.

Turcios can provide no evidence of any overt conduct by either December Smith nor Sara Melton

knowingly or intentionally took any action to deprive him of his constitutional rights, to collude with

actual state actors and thus any such assertion is, based on supposition, speculation and conjecture.

       For all of the forgoing reasons, summary judgment is appropriate as to December Smith and

Sara Melton.

       WHEREFORE, separate defendants December Smith and Sara Melton pray that the Motion

for Summary Judgment be granted, that the case be dismissed, for their costs and attorney’s fee, and

for any and all other just and proper relief to which they may be entitled.




                                             Page 6 of 7
  Case 4:17-cv-00773-JLH Document 46 Filed 11/23/18 Page 7 of 7




                                                     Respectfully submitted,



                                                     /s/Christopher R. Heil
                                                     Christopher R. Heil, ABN 92128
                                                     The Brad Hendricks Law Firm
                                                     500 C Pleasant Valley Drive
                                                     Little Rock, AR 72227
                                                     (501) 221-0444
                                                     cheil@bradhendricks.com

                          CERTIFICATE OF SERVICE

I hereby certify that on November 23, 2018I electronically filed the forgoing with the Clerk
of Court using the CM/EMF system, who shall provide notification of the same to all
counsel of record.



                                                     /s/ Christopher R. Heil




                                    Page 7 of 7
